Case 6:20-cv-07039-FPG Document 13-10 Filed 03/22/21 Page 1 of 6




            Exhibit I
4 l     11:1<
    !iilll,liE
                    Case 6:20-cv-07039-FPG Document 13-10 Filed 03/22/21 Page 2 of 6
                 D~p;utmerrtllf
                 En11ilronm~nllal
                 Clnserntloo


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
License to Collect or Possess - Education/Exhibition # 623

                                                        LICENSE
                                    Under the Environmental Conservation Law (ECL)
                                                  Licensee Information

License Issued To:
CARRIE M LEO
3199 WALWORTH RD
WALWORTH, NY 14568

(315) 310-5376
COUNTY: WAYNE
REGION: 8




                                               DEC Contact Information

DIVISION of FISH and WILDLIFE
SPECIAL LICENSES UNIT
625 BROADWAY, ALBANY, NEW YORK 12233-4752
PHONE: (518) 402-8985    FAX: (518) 402-8925
WEBSITE: http://www.dec.ny.gov
                                                 License Authorizations

License to Collect or Possess - Education/Exhibition
License # 623

   New License                              Effective Date: 7/8/2015      Expiration Date: 7/7/2016


                                                   NYSDEC Approval

By acceptance of this license, the licensee agrees that the license is contingent upon strict
compliance with the ECL, all applicable regulations, and all conditions included as part of this
license.

                                                   License Regulations

6 NYCRR Part 175
ECL 11-0515 (1)
Draft License                                                                        Page 1 of 5
4 l      11:1<
     !iilll,liE
                     Case 6:20-cv-07039-FPG Document 13-10 Filed 03/22/21 Page 3 of 6
                  D~p;utmerrtllf
                  En11ilronm~nllal
                  Clnserntloo


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
License to Collect or Possess - Education/Exhibition # 623




           LICENSE TO COLLECT OR POSSESS - EDUCATION/EXHIBITION -
                           LICENSE CONDITIONS

 1. LCPEE – Species Authorization The license is authorized to purchase, possess, transport and import the
following species, that were obtained from legal sources, for educational and exhibition purposes:
1 male Virginia opossum (Didelphis virginiana), 1 male Red fox (Vulpes vulpes), 1 male Woodchuck (Marmota
monax), 1 male and 1 female Eastern gray squirrel (Sciurus carolinensis), 1 female Eastern chipmunk (Tamias
striatus), 1 male and 1 female Fisher (Martes pennanti).

 2. Definition – Education Educational shall mean possession and exhibition in order to teach or instruct
about the characteristics, ecological role, or conservation needs of the listed fish or wildlife species, population or
community.

3. Definition – Exhibition Exhibition shall mean regular public display or showing of the listed fish or
wildlife species where the display itself is the chief object.

4. Live Animal - Collection of Animals from the Wild Prohibited This license does not authorize
collection of animals from the wild in New York State.

5. Live Animal - Release of Listed Animal(s) to the Wild Prohibited The licensee shall not release the
listed animals to the wild in New York State.

6. Live Animal - Addition or Replacement of Animals Without Written Authorization Prohibited
The licensee shall not add additional animals or replace listed animals without a written amendment to this
license.

 7. Live Animal - USDA License Requirement for Mammal Exhibition The licensee shall not exhibit
listed mammals to the public except under a valid USDA Animal Welfare Act License.

8. LCP - Possession of Endangered or Threatened Species Prohibited The licensee shall not possess
endangered or threatened species pursuant to this license.

9. Live Animal - Sale and Propagation Prohibited The licensee shall not sell or propagate the listed
animals.

 10. Live Animal - Providing Care for Animal(s) The licensee shall provide food, water, care and caging
facilities to ensure the physiological and psychological well-being of the listed animal(s).

 11. Live Animal - Facilities Requirement The licensee shall provide housing, holding and transport
facilities designed and constructed to ensure that the listed animals cannot escape and to ensure that the public
cannot come in contact with the listed animals.

 12. Live Animal - Compliance with General Municipal Law The licensee shall comply with all
notifications required by the New York State General Municipal Law Section 209-cc for all listed animals subject
to that law.

Draft License                                                                                 Page 2 of 5
             Case 6:20-cv-07039-FPG Document 13-10 Filed 03/22/21 Page 4 of 6


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
License to Collect or Possess - Education/Exhibition # 623

 13. Live Animal - Safeguarding Public From Attack by Animal The licensee shall exercise due care in
safeguarding the public from attack by any animal held pursuant to this license. Failure to do so is a crime
pursuant to New York State Agriculture and Markets Law Article 26, Section 370 which provides that: any
person owning, possessing or harboring a wild animal or reptile capable of inflicting bodily harm upon a human
being, who shall fail to exercise due care in safeguarding the public from attack by such wild animal or reptile, is
guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than
five hundred dollars, or by both.

14. Live Animal - Direct Contact Prohibition The licensee shall not allow any of the listed animals to
have direct contact with the public. Only the licensee and his or her designated agents may have direct contact
with the listed animals.

15. Live Animal - Direct Contact Exception for Veterinarians and USDA Personnel The licensee
may allow direct contact with animals held pursuant to this license only for veterinarians and veterinary interns
providing medical care and for USDA personnel in the performance of their official duties.

16. Live Animal - Mandatory Notification to Department of Health The licensee shall immediately
notify the local Department of Health if any person is bitten or scratched by any animal held under this license.

17. Live Animal - Authority to Designate Agents The licensee is authorized to designate agents to assist
the licensee with the listed animals at the licensee’s facilities and while conducting programs pursuant to this
license provided that:

a. the licensee submits a written request to the NYSDEC Special Licenses Unit at the address listed on the front
of this license containing the:
          i) name
          ii) address
          iii) age
          iv) phone number of the person he or she is nominating as a designated agent, and;
b. the licensee receives an amended license from the Special Licenses Unit listing the designated agent he or she
has nominated before that person can conduct activities authorized by this license.

18. Authorized Designated Agents The following Designated Agents are authorized: Amanda Viera, Victor
Werlau.

 19. Live Animal - Mandatory Notification of Escape The licensee shall notify the Special Licenses Unit
at (518) 402-8985
within 24 (twenty-four) hours of the escape of any listed animal.

20. Live Animal - Recapture of Escaped Animal The licensee shall make every reasonable attempt to
recapture any listed animal that escapes.

21. Live Animal - Animal Mortalities The licensee shall report any animal mortalities that are of unknown
or suspected disease nature to the Special Licenses Unit (518) 402-8985 within twenty-four (24) hours of
discovery or during normal business hours of the next business day.

 22. Education/Exhibition Reporting Requirement The licensee shall submit an accurate and complete
Fish and Wildlife Education/Exhibition Report Form prior to the expiration date of this license. The licensee
shall send this report to the NYSDEC Special Licenses Unit 625 Broadway, Albany, NY 12233-4752.


Draft License                                                                               Page 3 of 5
4 l      11:1<
     !iilll,liE
                     Case 6:20-cv-07039-FPG Document 13-10 Filed 03/22/21 Page 5 of 6
                  D~p;utmerrtllf
                  En11ilronm~nllal
                  Clnserntloo


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
License to Collect or Possess - Education/Exhibition # 623


                       GENERAL CONDITIONS - Apply to ALL Authorized Licenses


 1. GC – Licensee Shall Read All Conditions The licensee shall read all license conditions prior to
conducting any activities authorized pursuant to this license.

2. GC – License is Not Transferrable This license is not transferrable and is valid only for the person
identified as the licensee.

 3. GC – Licensee Responsible for Federal, State or Local Permits/Licenses The licensee is
responsible for obtaining any and all necessary, corresponding Federal, State or local permits or licenses prior to
conducting any activity authorized pursuant to this license.

4. GC – Reasons for Revocation This license may be revoked for any of the following reasons:

i. licensee provided materially false or inaccurate statements in his or her application, supporting
documentation or on required reports;
ii. failure by the licensee to comply with any terms or conditions of this license;
iii. licensee exceeds the scope of the purpose or activities described in his or her application for this
license;
iv. licensee fails to comply with any provisions of the NYS Environmental Conservation Law, any other
State or Federal laws or regulations of the department directly related to the licensed activity;
v. licensee submits a check, money order or voucher for this license or application for this license that is
subsequently returned to the department for insufficient funds or nonpayment after the license has been
issued.

 5. GC – Licensee Shall Carry Copy of License The licensee shall carry a copy of this license or a
document provided by the department, if relevant, when conducting activities pursuant to this license.

 6. GC – Licensee Shall Notify of Change of Address The licensee shall notify the Special Licenses Unit
in writing, by mail or email, within five (5) days of the official change of residence.

 7. GC – Licensee is Liable for Designated Agents If designated agents are authorized pursuant to this
license, the licensee shall be liable and responsible for any activities conducted by designated agents pursuant to
this license or any actions by designated agents resulting from activities authorized by this license.

 8. GC – Licensee Renewal The licensee shall submit a written request for the renewal of this license
prior to the expiration date listed on the license. The licensee shall include accurate and complete copies of
any required reports with their renewal request. This renewal paperwork shall be sent to:

NYSDEC
Special Licenses Unit
625 Broadway
Albany, NY 12233-4752.

This license is deemed expired on the date of expiration listed on the license.


Draft License                                                                               Page 4 of 5
4 l      11:1<
     !iilll,liE
                     Case 6:20-cv-07039-FPG Document 13-10 Filed 03/22/21 Page 6 of 6
                  D~p;utmerrtllf
                  En11ilronm~nllal
                  Clnserntloo


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION
License to Collect or Possess - Education/Exhibition # 623


                           NOTIFICATION OF OTHER LICENSEE OBLIGATIONS


MN– Licensee is Liable
The licensee shall be liable and responsible for any activities conducted under the authority of this license or any
actions resulting from activities authorized by the license.

MN – Access by Law Enforcement
The licensee shall allow representatives of the NYS DEC Division of Law Enforcement to enter the licensed
premises to inspect his or her operations and records for compliance with license conditions.

Trespassing Prohibited
This license is not a license to trespass. The licensee shall obtain permission from the appropriate landowner/land
manager prior to conducting activities authorized pursuant to this license




Draft License                                                                               Page 5 of 5
